DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 19 August 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome most objections and all rejections previously set forth in the Non-Final Office Action mailed 21 May 2021. Please see below for maintained and new objections.
Claims 6-7 have been cancelled.
Claims 8-12 are new.
Claims 1-5 and 8-12 are currently pending and considered below.

Priority
This application is a 371 filing of International Application PCT/US2018/046406, filed on 13 August 2018, which claims benefit to US Provisional Application 62/567,078, filed on 02 October 2017.

Specification
The abstract of the disclosure is objected to because the term “comprises” in line 2 should be amended to --includes-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, and 9 are objected to because of the following informalities:  
Claim 1, line 2, “operable with a user” should read --operable by a user--
Claim 4, line 1, “the elastic band is has” should read --the elastic band has--
Claim 9, line 3, “under the belt” should read --under the endless tread belt--
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 6123649, cited in the PTO-892 mailed on 05/21/2021) and further in view of Wilkinson (US Publication No. 20020086779, cited in the PTO-892 mailed on 05/21/2021).
Regarding independent claim 1, Lee et al. discloses a treadmill (10; embodiment of Fig. 18) having a frame (see Fig. 18; Col. 7 lines 41-45, “As can be seen in FIG. 18, the treadmill 10 has the frame 200 integrally connected thereto. The frame 200 can be part of the frame of the treadmill 10 or can be placed and affixed directly beneath the bottom surface of the treadmill 10”) and an endless tread belt (treadmill belt 204) mounted within the frame, the treadmill operable with a user, and comprising: an elastic band (either of first elastomeric cord 212 or second elastomeric cord 216) configured to be coupled to a leg of the user (via cuffs 214, 218, shown in Fig. 18 connected around legs 216, 220 of person 202), the elastic band (212, 216) extending to a rear of the treadmill (see Fig. 18; first elastomeric cord 212 and second elastomeric cord 216 secure to vertical section 208 of frame 200 at rear of treadmill).

    PNG
    media_image1.png
    277
    353
    media_image1.png
    Greyscale

Lee et al. does not teach the elastic band (212, 216) extending under the endless tread belt.
Wilkinson teaches an embodiment of a treadmill (Fig. 8, paragraph [0046], “FIG. 8 is a side view of an exemplary treadmill embodiment having helical spring resistance devices mounted underneath the treadmill”, treadmill 10 shown in Fig. 1A) comprising a frame and an endless tread belt mounted within the frame (see Fig. 1A), and further teaches a resistance mechanism configured to be mounted underneath the treadmill, the resistance mechanism comprising an elastic band (elastic member or helical spring 800; paragraph [0082] lines 6-10, “As used herein the term "elastic member" refers to any type of exercise bands, tubing, ropes, or cords known in the art that provide resistance to being stretched, and include any type of materials of construction, including natural and synthetic materials”) that is mounted underneath the treadmill (see Fig. 8) and guides or pulleys (802) directing the elastic member to be connected to a user (via a cable; paragraph [0084] lines 5-9, “For example, as shown in FIG. 8, the resistance mechanism may comprise an elastic member or helical spring 800 mounted underneath the machine, with guides such as rollers or pulleys 802 for directing the cable to the user”). Wilkinson further teaches where the embodiment of Fig. 8 is an alternative arrangement of the resistance device with respect to the treadmill to those in which the resistance device is mounted behind the user (Figs. 1A-1C and Fig. 7 show a treadmill with a resistance device mounted behind the user; paragraph [0084] lines 1-5, “Although described above with respect to self-contained resistance mechanisms mounted behind the user, the resistance mechanism may be mounted elsewhere on the machine and directed to a point behind the user with rollers, pulleys or guides”).

    PNG
    media_image2.png
    283
    341
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic band of Lee et al. to be redirected by guides or pulleys and to be mounted underneath of the treadmill, as is similarly taught by Wilkinson, for the purpose of providing a suitable connection of the elastic band to the frame of the treadmill for providing resistance to the user (Wilkinson paragraph [0084] lines 1-5). As modified, the elastic band (212, 216) of Lee et al. will maintain its connection to the leg of the user, extend to the rear of the treadmill, pass over guides or pulleys (802 of Wilkinson), and 
Regarding claim 2, Lee et al. as modified by Wilkinson further teaches wherein the elastic band (212, 216) extends over a pulley wheel (as modified by Wilkinson, first and second elastomeric cords 212, 216 extend over guides or pulleys 802 to be redirected to mount underneath the treadmill).
Regarding claim 3, Lee et al. as modified by Wilkinson further teaches wherein the elastic band (212, 216) is wrapped about the pulley wheel (guides or pulleys 802) for less than 360 degrees (as modified by Wilkinson, first and second elastomeric cords 212, 216 extend over guides or pulleys 802 to be redirected to mount underneath the treadmill, where first and second elastomeric cords 212, 216 will wrap about the guides or pulleys for less than 360 degrees as is similarly shown in Wilkinson Fig. 8).
Regarding claim 5, Lee et al. as modified by Wilkinson teaches wherein the elastic band (212, 216) has a length, and further appears to teach wherein the length of the elastic band (212, 216) is longer than a front to back length of the endless tread belt (as modified by Wilkinson, first and second elastomeric cords 212, 216 will extend to the rear of the treadmill, pass over guides or pulleys 802, and mount underneath the treadmill, and as shown in Wilkinson Fig. 8, the first and second elastomeric cords 212, 216 will mount towards a front end of the treadmill). Lee et al. as modified by Wilkinson does not explicitly teach wherein the elastic band has a length longer than a front to back length of the endless tread belt. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the length of the elastic band of Lee et al. to be longer than a front to back length of the endless tread belt as an obvious matter of design choice, as such a modification would have 
Regarding claim 9, Lee et al. as modified by Wilkinson further teaches wherein the elastic band is configured to be coupled to a left ankle of the user, and a second elastic band is configured to be coupled to a right ankle of the user (see Lee et al. Fig. 18, first and second elastomeric cords 212, 216 configured to be coupled to respective left and right ankles of the user via cuffs 214, 218), and the second elastic band extends to the rear of the treadmill, and then under the belt (as modified by Wilkinson, each of first and second elastomeric cords 212, 216 will extend to the rear of the treadmill, over guides or pulleys 802, and mount underneath of the treadmill and therefore the endless tread belt, as similarly illustrated by Wilkinson Fig. 8).
Regarding claim 10, Lee et al. does not necessarily teach wherein the elastic band (212, 216) is pre-stretched. 
Wilkinson teaches a resistance mechanism configured to provide resistance to a user of a treadmill (Fig. 8, paragraph [0084] lines 5-9, “For example, as shown in FIG. 8, the resistance mechanism may comprise an elastic member or helical spring 800 mounted underneath the machine, with guides such as rollers or pulleys 802 for directing the cable to the user”), where the resistance device includes an elastic band (elastic member or helical spring 800; paragraph [0082] lines 6-10, “As used herein the term "elastic member" refers to any type of exercise bands, tubing, ropes, or cords known in the art that provide resistance to being stretched, and include any type of materials of construction, including natural and synthetic materials”), and further teaches where the amount of resistance provided to the user by the resistance device is “Adjustability of the amount of resistance may be provided by increasing or decreasing the amount of pre-stress on the spring or elastic band, such as by shortening the length of the spring or band allowed to expand as a result of the workout, or by preloading the spring or band”, indicating the elastic band is pre-stretched to alter its length). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic band of Lee et al. to be pre-stretched, as is similarly taught by Wilkinson, for the purpose of adjusting and providing a suitable amount of resistance to the user of the treadmill as desired.
Regarding claim 11, Lee et al. as modified by Wilkinson further teaches wherein the treadmill (10) has no motor configured to move the endless tread belt (equivalent treadmill 10 illustrated in Lee Fig. 1, Col. 4 lines 2-3, “The belt can be manual or motor driven, as desired”, where “manual” indicates no motor is present that is configured to move the endless tread belt).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 6123649, cited in the PTO-892 mailed on 05/21/2021) in view of Wilkinson (US Publication No. 20020086779, cited in the PTO-892 mailed on 05/21/2021), and further in view of Camrass (US Patent No. 7533870, cited in the PTO-892 mailed on 05/21/2021).
Lee et al. as modified by Wilkinson teaches the invention as substantially claimed, see above.
Regarding claim 4, Lee et al. as modified by Wilkinson teaches wherein the elastic band (212, 216) is coupled to the frame of the treadmill by extending from its connection to the user’s 
Camrass teaches a pulley wheel (28) that is mounted by a pin (30) to a magnetic pulley frame (Fig. 5, pulley 10 with fixed side plate 12, block 16, pivoting side plate 14, and magnets 24a, 24b, 25a, 25b), where embedded magnets facilitate opening of the pulley frame for releasing a line from the pulley (see Abstract, Col. 4 lines 41-46, “When in the closed position, the pairs of magnets 24A and 24B and 25A and 25B are aligned. Magnets 24A and 24B are of opposite polarity such that they repel each other. The same is true for magnets 25A and 25B. When the latch is released, the repelling magnets hold the pulley in an open position”).

    PNG
    media_image3.png
    446
    447
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guides or pulleys of Lee et al. in view of Wilkinson to be pulleys housed in a magnetic pulley frame, as is similarly taught by Camrass, for the purpose of allowing a user to easily release the elastic band from its engagement with the pulleys as desired, such as for routine maintenance or replacement of parts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 6123649, cited in the PTO-892 mailed on 05/21/2021) in view of Wilkinson (US Publication No. 20020086779, cited in the PTO-892 mailed on 05/21/2021), and further in view of Walter et al. (US Patent No. 9914012, cited in the PTO-892 mailed on 05/21/2021).
Lee et al. as modified by Wilkinson teaches the invention as substantially claimed, see above.
Regarding claim 8, Lee et al. as modified by Wilkinson does not teach a waist belt coupled to a cross bar of the frame.
Walter et al. teaches a treadmill comfort belt (20, Fig. 1A) that is configured to be selectively coupled to a crossbar (stabilizing bar 62) located at a front of a treadmill frame (60; Col. 7 lines 41-48, “in order to secure the treadmill comfort belt to the treadmill 60, the second elastic strap 28 is secured to a stabilizing bar 62 of the frame of the treadmill 60 by passing the free end 50' having the second S-shaped hook 40B over the top of the stabilizing bar 62 and looping the free end 50' back toward one of the reinforced openings 55A-55D provided along the length of the second elastic strap 28”).

    PNG
    media_image4.png
    457
    515
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    311
    463
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    657
    567
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Lee et al. to include a crossbar/stabilizing bar at a front end of the frame of the treadmill and a treadmill comfort belt that is configured to be selectively coupled to the crossbar/stabilizing bar, as is similarly taught by Walter, for the purpose of providing a user with enhanced security, stability and comfort while exercising on the treadmill (Col. 2 lines 3-7, “a treadmill comfort belt is adapted to pass around a user's waist and be secured to the frame of the treadmill to provide users with an extra measure of security, stability and comfort while using the treadmill at different speeds and tilt angles”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 6123649, cited in the PTO-892 mailed on 05/21/2021) in view of Wilkinson (US Publication No. 20020086779, cited in the PTO-892 mailed on 05/21/2021), and further in view of Eldridge (US Patent No. 6837830).
Lee et al. as modified by Wilkinson teaches the invention as substantially claimed, see above.
Regarding claim 12, Lee et al. as modified by Wilkinson does not teach wherein a front of the endless tread belt (204) is elevated relative to a rear of the endless tread belt.
Eldridge teaches an analogous treadmill (10; Fig. 1) comprising a frame (11) and an endless tread belt (19) mounted within the frame, a resistance means (45) configured to be coupled to a user’s legs, and further teaches a controlling means (15) that is configured to allow the user to selectively incline the endless tread belt (Col. 3 lines 55-59, “A controlling means 15 provides the user 23 with the ability to independently control the force and direction of resistance from the multi-directional resistance means 45 and further independently control the speed and tilt of the treadmill 19”, Col. 4 lines 20-22, “The user 23 regulates the speed and elevation of the endless belt 19 from the panel of the controlling means 15”, and Col. 5 lines 14-15, “the endless belt 19 incline adjustment is located at the controlling means 15”).

    PNG
    media_image7.png
    336
    488
    media_image7.png
    Greyscale

As Eldridge teaches a similar treadmill in which resistance is provided to a user’s legs, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the treadmill of Lee et al. to include a controlling means to allow a user to selectively elevate or incline the endless tread belt, as is similarly taught by Eldridge, for the purpose of allowing a user to selectively adjust the level of difficulty of exercises performed on the treadmill. As modified, the endless tread belt of Lee et al. will be capable of being positioned such that a front end of the endless tread belt is elevated relative to a rear end of the endless tread belt.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784